July 25, 2013




                                JUDGMENT

                 The Fourteenth Court of Appeals
                          CLEMENT YENG, Appellant

NO. 14-11-00819-CV                         V.

                EVE ZOU AND JIAN ZHONG ZOU, Appellees
                   ________________________________

      This cause, an appeal from the judgment in favor of appellees, Eve Zou and
Jian Zhong Zou, signed, July 15, 2011, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore
MODIFY the judgment of the court below so that in it appellees, Eve Zou and Jian
Zhong Zou, recover from appellant Clement Yeng actual damages in the total
amount of $180,000. We order the judgment of the court below AFFIRMED
except as modified in this judgment. For good cause, we order appellant Clement
Yeng to pay one-half of all costs incurred in this appeal, and we order appellees,
Eve Zou and Jian Zhong Zou, jointly and severally, to pay one-half of all costs
incurred in this appeal. We further order this decision certified below for
observance.